Title: From George Washington to Nicholas Cooke, 31 December 1777
From: Washington, George
To: Cooke, Nicholas



Valley Forge Decr 31st 1777.

By Lieutt Colo. Barton I was honored with your Favor of the 5th Ulto with it’s Inclosure. The spirit and disposition of this Gentleman for enterprize and of the Officers concerned with him in capturing Genl Prescot, give them a ⟨hi⟩gh claim to the thanks and esteem of ⟨their⟩ Country. Congress, persuaded of this, ⟨promoted Mr Ba⟩rton on the 24th Instant to the ⟨Rank and pay of a⟩ Colonel in the service of the ⟨s⟩tates, and recommended him to me for employment. To their and your recommendations, I would willingly pay the utmost attention, But ⟨a⟩t present It is impossible for me to introduce ⟨Co⟩l. Barton into the Army without injuring Others and creating disgust, there being now a full and over proportion of Officers, of which he is convinced. Under these circumstances I would take the liberty to mention, if your State should raise & continue Troops for their own defence, that his past merit & that of the other Officers, affords favourable grounds to hope if they can be in command that their service would be attended with no small benefits. I have the Honor to be with great respect Sir Your Most ⟨mutilated⟩.
